                          Case 2:19-cv-04980-AB-SK Document 207 Filed 10/06/20 Page 1 of 5 Page ID #:3165



                             1   William W. Oxley, SBN 136793 (Admitted in Related Case)
                                 Email: woxley@bakerlaw.com
                             2   BAKER & HOSTETLER LLP
                                 11601 Wilshire Boulevard, Suite 1400
                             3   Los Angeles, CA 90025-0509
                                 Telephone: 310.820.8800
                             4   Facsimile: 310.820.8859
                             5   Kevin M. Bovard, SBN 247521
                                 Email: kbovard@bakerlaw.com
                             6   Jeffrey W. Lesovitz (Admitted Pro Hac Vice in Related Case)
                                 Email: jlesovitz@bakerlaw.com
                             7   Meghan Rohling Kelly, SBN 292236
                                 Email: mkelly@bakerlaw.com
                             8   BAKER & HOSTETLER LLP
                                 2929 Arch Street, 12th Floor
                             9   Philadelphia, PA 19104-2891
                                 Telephone: 215.568.3100
                            10   Facsimile: 215.568.3439
                            11   Attorneys for Defendant
                                 GUEST-TEK INTERACTIVE
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   ENTERTAINMENT LTD.
      L OS A NGELES




                            13   (additional counsel listed on following page)
                            14
                            15
                            16                   IN THE UNITED STATES DISTRICT COURT
                            17                     CENTRAL DISTRICT OF CALIFORNIA
                            18                                WESTERN DIVISION
                            19
                                 NOMADIX, INC.,                             Case No.: 2:19-cv-04980-AB-FFM
                            20
                                             Plaintiff,                     Honorable André Birotte Jr.
                            21
                                        v.                                 GUEST-TEK’S EX PARTE
                            22                                             APPLICATION FOR APPROVAL OF
                                 GUEST-TEK INTERACTIVE                     SUPERSEDEAS BOND AND FOR
                            23   ENTERTAINMENT LTD.,                       STAY OF EXECUTION PENDING
                                                                           APPEAL
                            24               Defendant.
                            25
                            26
                            27
                            28

                                                               GUEST-TEK’S EX PARTE APPLICATION FOR APPROVAL OF SUPERSEDEAS BOND
                                                            AND FOR STAY OF EXECUTION PENDING APPEAL; CASE NO.: 2:19-CV-04980-AB-FFM
                          Case 2:19-cv-04980-AB-SK Document 207 Filed 10/06/20 Page 2 of 5 Page ID #:3166



                             1   Michael J. Swope (Admitted Pro Hac Vice)
                                 Email: mswope@bakerlaw.com
                             2   BAKER & HOSTETLER LLP
                                 999 Third Avenue, Suite 3500
                             3   Seattle, WA 98104-4040
                                 Telephone: 206.332.1379
                             4   Facsimile: 206.624.7317
                             5   Andrew E. Samuels (Admitted Pro Hac Vice)
                                 Email: asamuels@bakerlaw.com
                             6   BAKER & HOSTETLER LLP
                                 200 Civic Center Drive, Suite 1200
                             7   Columbus, OH 43215-4138
                                 Telephone: 614.228.1541
                             8   Facsimile: 614.462.2616
                             9   Thomas D. Warren (SBN 160921)
                                 Email: tom.warren@warrenterzian.com
                            10   WARREN TERZIAN LLP
                                 700 S. Flower Street, Suite 1000
                            11   Los Angeles, CA 90017
B AKER & H OSTETLER LLP




                                 Telephone: 213.410.2620
   A TTORNEYS AT L A W




                            12
      L OS A NGELES




                                 Attorneys for Defendant
                            13   GUEST-TEK INTERACTIVE
                                 ENTERTAINMENT LTD.
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                             GUEST-TEK’S EX PARTE APPLICATION FOR APPROVAL OF SUPERSEDEAS BOND
                                                          AND FOR STAY OF EXECUTION PENDING APPEAL; CASE NO.: 2:19-CV-04980-AB-FFM
                          Case 2:19-cv-04980-AB-SK Document 207 Filed 10/06/20 Page 3 of 5 Page ID #:3167



                             1         TO THE HONORABLE COURT, AND TO PLAINTIFF AND ITS
                             2   COUNSEL OF RECORD:
                             3         PLEASE TAKE NOTICE that Defendant Guest-Tek Interactive
                             4   Entertainment Ltd. brings this ex parte application under L.R. 7-19 to approve the
                             5   supersedeas bond that Guest-Tek has lodged (Dkt. No. 206) and to issue an order
                             6   staying execution on the Court’s September 10, 2020 judgment (Dkt. No. 187)
                             7   pending the resolution of Guest-Tek’s appeal, notice of which Guest-Tek filed on
                             8   September 29, 2020 (Dkt. No. 203). The reasons supporting this application are
                             9   more fully set forth in the attached memorandum.
                            10         Guest-Tek advised Nomadix of this application by email on October 6, 2020
                            11   at 2:43 PM. Declaration of Meghan Rohling Kelly ¶ 2. Nomadix opposes the
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   application. Id.
      L OS A NGELES




                            13         PLEASE TAKE FURTHER NOTICE that unless otherwise ordered by the
                            14   Court, Nomadix shall have 24 hours (or one court day) from delivery of this
                            15   application to file and serve any papers in opposition to same.
                            16
                            17                                       BAKER & HOSTETLER LLP
                                  Dated: October 6, 2020
                            18
                            19                                       By:     /s/ Kevin M. Bovard
                                                                             Kevin M. Bovard
                            20
                            21                                       Attorneys for Defendant
                                                                     GUEST-TEK INTERACTIVE
                            22                                       ENTERTAINMENT LTD.

                            23
                            24
                            25
                            26
                            27
                            28

                                                                           -1-
                                                               GUEST-TEK’S EX PARTE APPLICATION FOR APPROVAL OF SUPERSEDEAS BOND
                                                            AND FOR STAY OF EXECUTION PENDING APPEAL; CASE NO.: 2:19-CV-04980-AB-FFM
                          Case 2:19-cv-04980-AB-SK Document 207 Filed 10/06/20 Page 4 of 5 Page ID #:3168



                             1               MEMORANDUM OF POINTS AND AUTHORITIES
                             2         Guest-Tek has filed a notice of appeal (Dkt. No. 203) from this Court’s
                             3   September 10, 2020 judgment (Dkt. No. 187). The judgment awards Plaintiff
                             4   Nomadix, Inc. $1,099,310 in attorney fees and $400 in costs, for a total of
                             5   $1,099,710. (Dkt. No. 187.) Guest-Tek has lodged a supersedeas bond in the
                             6   amount of $1,374,637.50, or 125% of the amount of the judgment. (Dkt. No. 206.)
                             7   Guest-Tek requests that the Court approve the bond and enter a stay of execution
                             8   during the pendency of Guest-Tek’s appeal. Ex parte relief is proper because
                             9   Nomadix has obtained a writ of execution (Dkt. No. 193), which it is currently
                            10   seeking to enforce despite Guest-Tek’s pending appeal.
                            11         By lodging the bond, Guest-Tek is entitled to a stay of execution as a matter
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   of right. “At any time after judgment is entered, a party may obtain a stay by
      L OS A NGELES




                            13   providing a bond or other security. The stay takes effect when the court approves
                            14   the bond or other security and remains in effect for the time specified in the bond
                            15   or other security.” Fed. R. Civ. P. 62(b). This Court enjoys “broad discretion” to
                            16   determine the bond amount, and in fact can choose not to require a bond at all.
                            17   Acacia Research Corp. v. Nat’l Union Fire Ins. Co., No. 05-501, 2008 WL
                            18   4381649, at *2 (C.D. Cal. Sept. 9, 2008) (collecting cases). In any event, a bond of
                            19   125% of the amount of the judgment suffices to stay execution. See, e.g., KST Data,
                            20   Inc. v. DXC Tech. Co., No. 2:17-cv-7927, 2020 WL 2841402, at *2 (C.D. Cal. Mar.
                            21   20, 2020) (“[T]he Court does not see any compelling reason to depart from the
                            22   standard practice for calculating bonds pending appeal in this instance. A bond of
                            23   1.25 times the judgment sum will suffice to cover costs on appeal, interest, and
                            24   damages for delay.”). Because Guest-Tek has lodged a $1,374,637.50 bond to
                            25   secure a $1,099,710 judgment, the Court should grant this application and stay
                            26   execution on the judgment.
                            27
                            28

                                                                             -2-
                                                                 GUEST-TEK’S EX PARTE APPLICATION FOR APPROVAL OF SUPERSEDEAS BOND
                                                              AND FOR STAY OF EXECUTION PENDING APPEAL; CASE NO.: 2:19-CV-04980-AB-FFM
                          Case 2:19-cv-04980-AB-SK Document 207 Filed 10/06/20 Page 5 of 5 Page ID #:3169



                             1         Under L.R. 7-19, Guest-Tek states that the name, address, telephone number
                             2   and e-mail address of counsel for Nomadix are:
                             3         Douglas G. Muehlhauser (SBN 179495)
                                       doug.muehlhauser@knobbe.com
                             4         Payson LeMeilleur (SBN 205690)
                                       payson.lemeilleur@knobbe.com
                             5         Mark Lezama (SBN 253479)
                                       mark.lezama@knobbe.com
                             6         Justin J. Gillett (SBN 298150)
                                       justin.gillett@knobbe.com
                             7         KNOBBE, MARTENS, OLSON & BEAR LLP
                                       2040 Main Street, Fourteenth Floor
                             8         Irvine, CA 92614
                                       Telephone: 949-760-0404
                             9
                                       Ian T. Clarke-Fisher
                            10         Joseph L. Clasen
                                       ROBINSON & COLE LLP
                            11         666 Third Avenue, 20th Floor
B AKER & H OSTETLER LLP




                                       New York, NY 10017
   A TTORNEYS AT L A W




                            12         Telephone: 212-451-2900
      L OS A NGELES




                            13
                            14
                                                                    BAKER & HOSTETLER LLP
                            15    Dated: October 6, 2020
                            16
                                                                    By:     /s/ Kevin M. Bovard
                            17                                              Kevin M. Bovard
                            18                                      Attorneys for Defendant
                            19                                      GUEST-TEK INTERACTIVE
                                                                    ENTERTAINMENT LTD.
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                          -3-
                                                              GUEST-TEK’S EX PARTE APPLICATION FOR APPROVAL OF SUPERSEDEAS BOND
                                                           AND FOR STAY OF EXECUTION PENDING APPEAL; CASE NO.: 2:19-CV-04980-AB-FFM
